Citation Nr: 0524312	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for a chronic pain 
condition of the low back and bilateral legs.

3.  Entitlement to service connection for peripheral 
neuropathy of the right and left lower extremities.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  He served in Vietnam and was awarded the Combat 
Infantryman Badge.

In an April 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the RO) 
granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which continued the veteran's service-connected PTSD at 50 
percent disabling; denied entitlement to service connection 
for a chronic pain condition of the lower back and bilateral 
legs; and denied entitlement to service connection for 
peripheral neuropathy of the right and left lower 
extremities.

Procedural history

The veteran filed a claim of entitlement to service 
connection for PTSD in August 1999.  The claim was granted in 
the April 2002 rating decision; a 50 percent disability 
rating was assigned.  

The veteran filed a claim for an increased disability rating 
for service-connected PTSD in November 2002.  He also filed 
claims of entitlement to service connection for chronic pain 
in the low back and legs and chronic numbness of both feet.  
As noted above, these claims were denied by the RO in a 
September 2003 rating decision.  The veteran filed an appeal 
of this decision, which was perfected with the timely 
submission of his substantive appeal (VA Form 9) in April 
2004.

In a February 2005 rating decision, the veteran's service-
connected PTSD was increased to 70 percent disabling.  The 
veteran indicated continued dissatisfaction with this rating 
in a correspondence to the RO dated in March 2005.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

Issue not on appeal

Another issue previously on appeal, entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), was granted by the RO in 
the February 2005 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  

Additionally, despite the fact that he is now in receipt of a 
100 percent disability rating from TDIU, the veteran 
indicated in a March 2005 statement that he wished to 
continue his appeal of the issues listed on the first page of 
this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, flat 
affect, paranoia and suspicion.

2.  Competent medical evidence of record does not support a 
finding that a disability of the low back and bilateral legs 
currently exists.

3.  The veteran has been diagnosed with peripheral 
neuropathy.

4.  The veteran served in Vietnam during the Vietnam war.

5.  The competent medical evidence of record indicates that 
the veteran's peripheral neuropathy is not etiologically 
related to herbicide exposure, but was instead caused by 
alcohol abuse.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for PTSD 
are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

2.  A disability of the low back and bilateral knees was not 
incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD should be rated higher 
than its currently assigned 70 percent disability rating.  He 
is also seeking entitlement to service connection for a 
chronic pain condition of the low back and bilateral legs and 
peripheral neuropathy of the bilateral lower extremities. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
Additionally, the October 2004 supplemental statement of the 
case (SSOC) notified the veteran of the particular 
deficiencies in regards to his increased rating claim and the 
February 2005 SSOC notified the veteran of the particular 
deficiencies in regards to his service connection claims.

More significantly, a letter was sent to the veteran in April 
2003 which was specifically intended to address the 
requirements of the VCAA.  The April 2003 letter detailed the 
evidentiary requirements for service connection claims, 
including "a relationship between your current disability 
and an injury, disease, or event in service."  The April 
2004 SOC detailed the evidentiary requirements for an 
increased rating claim for service-connected PTSD, including 
the general rating formula for mental disorders provided in 
38 C.F.R. § 4.130 (2004).

Thus, the April 2003 letter, along with the April 2004 SOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The April 
2003 letter indicated that VA would try to help the veteran 
get such things as "medical records, employment records, or 
records from other Federal agencies," and stated that the 
veteran's service medical records had been received.  The 
letter further added: "If we do not yet have them, we will 
get service medical records and will review them to see if 
they show you had an injury or disease in service.  We will 
also get other military service records if they are necessary 
. . . . We will get any VA medical records or other medical 
records you tell us about."  The April 2003 letter also 
indicated that VA would assist the veteran by providing a 
medical examination or getting a medical opinion if necessary 
to make a decision on his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2003 letter asked the veteran to "complete, sign 
and return the enclosed VA Form 21-4142 Authorization for 
Release of Information for any non-VA Medical Center," or in 
the alternative he could "provide us with copies of any 
private treatment records you have in your possession."  The 
April 2003 letter also emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2003 letter requested:  "Tell 
us about any additional information or evidence that you want 
us to try and get for you."  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the April 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the April 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in September 
2003.  Therefore, there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
treatment records.  The veteran was provided VA general and 
neurological examinations in September 1998 and VA PTSD 
examinations in March 2002 and January 2003, the results of 
which will be referred to below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted physical and psychiatric evaluations and rendered 
appropriate diagnoses and opinions.

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained in regards to the veteran's claims 
concerning his alleged chronic pain condition of the low back 
and bilateral legs.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  However, as explained below the 
veteran's service medical records are negative for any 
complaints, diagnoses or treatment of the veteran's low back 
and bilateral legs, and he has presented no evidence that a 
disability of the low back or bilateral legs currently 
exists.  In the absence of competent medical evidence of in-
service problems with the back and bilateral legs or 
competent medical evidence of a problem with the low back or 
bilateral legs, referral for a medical nexus opinion is not 
necessary.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a back problem and/or a bilateral leg problem, either in 
service or currently.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined a personal 
hearing on his April 2004 substantive appeal (VA Form 9).

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated at 70 percent 
disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

Specific schedular criteria - PTSD

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.   See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 70 
percent disabling.  
The Board has reviewed the evidence in order to determine 
whether the criteria for the assignment of a 100 percent 
disability rating, listed above, have been net or 
approximated.

There is no evidence of gross impairment to thought processes 
and communication.  Detroit VA Medical Center (VAMC) 
psychiatry progress notes dated in March 2003, September 
2003, March 2004, November 2004 and January 2005 indicated 
that the veteran's thinking was "logical, coherent and goal-
directed."  The March 2002 VA examiner indicated that 
although the veteran had difficulties with similarities, he 
had no problems with simple calculation and his thought 
processes were coherent and goal-directed.  

There is no evidence of persistent delusions or 
hallucinations or grossly inappropriate behavior.  Although 
the veteran indicated he had hallucinations at the time of 
the March 2002 VA examination, he denied hallucinations in 
March 2003, September 2003, March 2004, November 2004 and 
January 2005.  There is thus no evidence of "persistent" 
delusions.  No inappropriate behavior was noted at either the 
March 2002 or January 2003 VA examinations.  

Nor is there a persistent danger of the veteran hurting 
himself or others or disorientation of time and place.  The 
veteran indicated suicidal thoughts at the March 2002 VA 
examination; however, he denied suicidal and homicidal 
thoughts during the January 2003 VA examination.  
Additionally, suicidal and homicidal ideation was denied in 
March 2003, and suicidal thoughts were denied in September 
2003, March 2004, November 2004 and January 2005.  During a 
September 2004 VA hospitalization, he denied both homicidal 
or suicidal ideation.  On discharge, he was not considered to 
be a suicidal or homicidal risk.

The veteran was found to be alert and oriented at all times, 
including both VA examinations.  Memory loss for names of 
close relatives, the veteran's own name and the like is not 
noted in the record.  

There is no indication from the evidence of record that the 
veteran is unable to perform activities of daily living.  The 
records indicate the veteran was neatly groomed and 
appropriately dressed.    

The veteran's lowest GAF score of record was a 51 (during the 
January 2003 VA examination), which is indicative of moderate 
difficulty in social, occupational, or school functioning; 
however, the score indicates the veteran is generally 
functioning pretty well, certainly not to the degree required 
for a 100 percent evaluation.  Although one GAF score is not 
a basis for assigning a disability rating, the GAF score of 
51 appears to be congruent with the other evidence of record, 
which does not indicate that a severe level of pathology 
consistent with the assignment of a 100 percent rating 
exists.     

The Board has given thought as to whether there are other 
factors at work here.  See 38 C.F.R. § 4.21 (2004) [it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases]; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  But see Massey v. Brown, 7 
Vet. App. 204, 208 (1994) [in determining the proper rating 
to be assigned for a given disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability]. 

The record indicates two periods of hospitalization for PTSD, 
in March 2004 and again in September 2004.  The first 
hospitalization was evidently triggered, at least partially, 
by news from the war in Iraq.  The hospitalization focused on 
"life skills adjustment".  On discharge, it was noted that 
his PTSD symptoms were "most likely to increase in both 
frequency and severity during periods of increased stress, at 
anniversary periods of combat trauma, or at times when he may 
encounter stimuli which serve to remind him of traumatic 
events."  The September 2004 hospitalization, too, was due 
to increased anxiety.  Upon discharge, improvement was noted, 
but the veteran continued to have chronic PTSD symptoms.

The overall picture presented is one of significant ongoing 
PTSD symptoms, with periods of exacerbation requiring 
hospitalization.  []Temporary total ratings have been 
assigned for the two periods of hospitalization under 
38 C.F.R. § 4.29.]  The veteran's chronic symptoms are 
somewhat less than those acute symptoms which manifest during 
the periods of hospitalization, and the exacerbations are 
amenable to improvement with treatment.  Based on the entire 
record, including the two recent hospital reports, the Board 
concludes that the veteran's chronic PTSD symptoms are 
congruent with the assignment of a 70 percent disability 
rating.   

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 70 percent evaluation. 

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard, supra.  In the event 
if the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.
  
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to service connection for a chronic pain 
condition of the low back and bilateral legs.

3.  Entitlement to service connection for peripheral 
neuropathy of the right and left lower extremities.

The veteran contends that he has back and lower extremity 
disabilities which are related to his military service, in 
particular exposure to herbicides in Vietnam.

For the sake of economy, these two issues will be addressed 
simultaneously.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

The diseases which are deemed associated with herbicide 
exposure include peripheral neuropathy.  See 38 C.F.R. § 
3.309(e) (2004).

Peripheral neuropathy shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving the low back or 
bilateral legs.

During periodic examinations for Reserve service completed in 
August 1981 and December 1985, the veteran made no complaints 
as to problems with his back or legs, and both were found to 
be normal upon clinical evaluation.   The veteran presented 
for a general medical examination in September 1998; he made 
no complaints as to the low back or bilateral legs.  Numerous 
VA treatment records are absent for complaints concerning the 
low back or bilateral legs.  

A January 2003 outpatient record includes a reference to 
"musculoskeletal pain;" no diagnosis was made at that time.  
In addition, there are notations in the record of back pain.  
However, the Court has specifically held that pain, in and of 
itself, does not constitute a disability; see Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  Such is the situation in 
this case. Notwithstanding the veteran's persistent 
complaints of back pain and impairment, there has been no 
rendered diagnosis of a disability of the back or bilateral 
legs.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is now claiming that he 
currently has a low back and bilateral leg disability, his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
absence of any diagnosed disability regarding the low back 
and bilateral legs, service connection may not be granted.  
With respect to the low back and bilateral leg claim, Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.  

With respect to the claim for peripheral neuropathy, there 
are a number of diagnoses of record.  Therefore, Hickson 
element (1) has been satisfied for the peripheral neuropathy 
claim.

Turning to element (2), in-service incurrence of disease or 
injury, the
Board will separately address disease and injury.

There is no medical or other evidence of any back or leg 
problems or peripheral neuropathy disability in service.  The 
veteran's service medical records are entirely silent as to 
complaints, treatment or diagnosis of such, including the 
veteran's separation examination dated in June 1969.  
Accordingly, that part of Hickson element (2) relating to in-
service disease is not satisfied.

With respect to in-service injury, there is no indication of 
an injury to the back or legs in service.  With respect to 
the peripheral neuropathy claim, the injury contended here is 
exposure to Agent Orange.  The veteran served in Vietnam, so 
Agent Orange exposure is presumed, thus satisfying element 
(2).

With respect to element (3), medical nexus, there is no 
evidence of a medical nexus for the veteran's low back and 
bilateral legs.  It is clear that in the absence of a current 
diagnosis of an in-service disease or injury of the low back 
and bilateral legs a current disability, a medical nexus 
opinion would be an impossibility.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability of the low 
back and bilateral legs and his military service, his 
statements are not probative of a nexus between the condition 
and military service.  See Espiritu, supra; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

With respect to the veteran's claim for peripheral 
neuropathy, such is ordinarily presumed to be service 
connected when the claimant has had Agent Orange exposure.  
See 38 C.F.R. § 3.309(e) (2004).  However, this case involves 
a relatively unusual situation in which the competent medical 
evidence of record specifically indicates that the veteran's 
peripheral neuropathy is a result, not of presumed herbicide 
exposure, but of alcohol abuse.  

As was discussed in the law and regulations section above, 
the presumption of in-service incurrence of peripheral 
neuropathy due to herbicide exposure may be rebutted when 
there is competent medical evidence showing that an 
intercurrent disease or injury, not the in-service herbicide 
exposure, caused the disease.  
See 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) 
(2004).  Crucially, in this case the competent and probative 
evidence of record includes a competent medical opinion which 
relates the veteran's peripheral neuropathy to alcohol abuse.  
The September 1998 VA neurological examiner, who was aware 
that the veteran served in Vietnam, specifically stated the 
veteran's peripheral neuropathy was secondary to alcohol 
abuse.  

The Board notes that rebutting the presumptive service 
connection due to herbicide exposure does not require a 
"conclusive showing, but such a showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service."  See 38 C.F.R. § 3.303(d) (2004).  
Such is the case here.  The September 1998 VA examiner's 
opinion was based on consideration of all evidence of record, 
including notations of the veteran's abuse of alcohol over 
many years.  The examiner's finding supports the conclusion 
that peripheral neuropathy was not due to herbicide exposure.  
There is no competent medical evidence of record to the 
contrary.  Accordingly, presumptive service connection for 
peripheral neuropathy due to herbicide exposure has been 
rebutted, and the claim fails for lack of a medical nexus.

The veteran in substance contends that his peripheral 
neuropathy was induced by herbicide exposure and not alcohol.  
However, it is now well-settled that a lay person, such as 
the veteran is not competent to ascribe etiology to a 
diagnosis or symptoms.  See Espiritu, supra; see also Voerth, 
supra.  The veteran and his attorney have had ample 
opportunity to present competent medical evidence in support 
of his claim, and they have failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's  responsibility to support a 
claim for VA benefits].

Accordingly, for the reasons set out above, the presumption 
of medical nexus between the veteran's herbicide exposure and 
peripheral neuropathy has been rebutted by affirmative 
evidence to the contrary, namely a competent VA medical 
opinion which clearly indicates that alcohol and not 
herbicide exposure is the source of the veteran's peripheral 
neuropathy.  See 38 C.F.R. § 3.307(d) (2004).  Element (3), 
medical nexus, is not met and the claim fails on that basis.

Combee considerations- the peripheral neuropathy claim

As discussed above, in Combee, the Federal Circuit held that 
when, as here, a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  

As explained above, the veteran has a current diagnosis of 
peripheral neuropathy.  However, there is not of record 
evidence of an in-service incurrence of the disease.  
Moreover, the record does not contain a competent nexus 
opinion linking the veteran's peripheral neuropathy to any 
condition of service.  As has been discussed above, the 
September 1998 VA medical opinion found that the veteran's 
peripheral neuropathy was caused by the use of alcohol and 
not any aspect of the veteran's military service.

Conclusion

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disability of the low back and bilateral legs, as all Hickson 
elements have not been met.  Additionally, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for peripheral neuropathy, as  Hickson 
element (3) has not been met.  The benefits sought on appeal 
are accordingly denied.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating for PTSD is 
denied.

Entitlement to service connection for a disability of the low 
back and bilateral legs is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


